IN THE COURT OF CRIMINAL APPEALS
                  OF
  TEXAS
 
                                                                              
                                                                NO. AP-75,227
 
 
 
                                EX
PARTE DAYLE PAYTON RIGGAN, Applicant
 
                                                                              
 
                          ON
APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO.
15,885-B IN THE 181st JUDICIAL DISTRICT COURT
                                                           RANDALL COUNTY
 
 
 
            Per curiam.
 
 
                                                                  O
P I N I O N
 
 




            This
is a post-conviction application for a writ of habeas corpus filed pursuant to tex. code crim. proc. art. 11.07. 
Applicant was convicted of possession of a controlled substance.  Punishment
was assessed at imprisonment for seven years.  No appeal was taken from this
conviction.            
            Applicant
contends that his plea of guilty in this cause was involuntary.  Specifically,
the Applicant contends that, as part of the plea negotiations, he was
erroneously promised time credit for an approximately one year long period he
spent incarcerated prior to the date he committed this offense.
            The
State has filed a response, supported by the record, stating that Applicant's
plea was rendered involuntary as a result of the representation regarding this
time credit which could not be fulfilled.   Applicant is entitled to relief.  
            Relief
is granted.  The judgment in cause number 15,885-B in the 181st Judicial
District Court of Randall County is vacated, and the Applicant is remanded to
the custody of the Sheriff of Randall County to answer the charges as set out
in the indictment. 
            Copies
of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions and Parole Divisions.
DELIVERED: August 31,
2005                                                                                                
DO NOT PUBLISH